         Case 1:19-cv-00683-CJN Document 24 Filed 04/20/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CONOCOPHILLIPS PETROZUATA B.V.,
et al.,
                                                        Civil Action No. 1:19-cv-00683 (CJN)
                          Petitioners,
                   v.
BOLIVARIAN REPUBLIC OF VENEZUELA,

                          Respondent.


                                         STATUS REPORT

1.     Petitioners ConocoPhillips Petrozuata B.V., ConocoPhillips Hamaca B.V., and

ConocoPhillips Gulf of Paria B.V. (collectively, “Petitioners”) file this Status Report pursuant to

the Court’s March 3, 2020 Minute Order, which requested that Petitioners file an update with the

Court by April 20, 2020, concerning the application by the Bolivarian Republic of Venezuela

(“Venezuela”) to annul the arbitration award underlying this proceeding.

2.     As noted in Petitioners’ Status Report Regarding Service of Process dated January 17,

2020, ECF No. 21, service was accomplished on Venezuela on January 10, 2020. In the Status

Report, Petitioners also noted that the International Center for Settlement of Investment Disputes

(“ICSID”) informed Petitioners on December 16, 2019, that it had registered Venezuela’s

application to annul the award (the “Application”). Venezuela’s Application included a request

that enforcement of the award be stayed pending a decision on its Application. Under Article

52(5) of the ICSID Convention, enforcement of the award is automatically provisionally stayed

until the ad hoc Committee appointed by ICSID to rule on Venezuela’s Application decides

whether the stay should be continued.
         Case 1:19-cv-00683-CJN Document 24 Filed 04/20/20 Page 2 of 3



3.     On February 3, 2020, ICSID informed the parties that an ad hoc Committee had been

constituted to rule on Venezuela’s Application.

4.     On February 4, 2020, Petitioners filed with the ad hoc Committee an opposition to

Venezuela’s request to continue the stay of enforcement of the award. Venezuela responded to

that submission on March 16, 2020. The parties filed additional submissions on the issue of the

stay of enforcement on April 14 and April 15, 2020,1 and the ad hoc Committee scheduled a

hearing to take place on April 17, 2020.

5.     Fourteen hours before the hearing was scheduled to begin, Venezuela filed a request to

disqualify all members of the ad hoc Committee (the “Disqualification Request”).           As a

consequence, and in accordance with standard ICSID procedure when a party files a challenge

against a member of an ad hoc committee, ICSID has temporarily suspended the annulment

proceeding. The parties now await ICSID’s decision regarding the Disqualification Request,

which Petitioners expect will be rendered within the next month or so.2




1
       Among Venezuela’s submissions was an acknowledgement of the proceeding before this
       Court.
2
       Venezuela’s Disqualification Request, which challenges the impartiality of the ad hoc
       Committee, is simply the latest frivolous attempt by Venezuela to postpone the date on
       which Petitioners will be able to enforce the Award. For example, during the underlying
       arbitration Venezuela filed a record-setting nine arbitrator challenges, all of which were
       manifestly lacking in merit and rejected.

                                                  2
        Case 1:19-cv-00683-CJN Document 24 Filed 04/20/20 Page 3 of 3



Dated: April 20, 2020
       New York, New York
                             Respectfully submitted,
                             By:        /s/ Elliot Friedman

                             FRESHFIELDS BRUCKHAUS DERINGER US LLP
                             Elliot Friedman (D.C. Bar No. NY0106)
                             Sam Prevatt (admitted pro hac vice)
                             Cameron Russell (D.C. Bar No. NY0321)
                             601 Lexington Avenue
                             31st Floor
                             New York, New York 10022
                             Tel: 212-277-4000
                             Fax: 212-277-4001
                             elliot.friedman@freshfields.com
                             sam.prevatt@freshfields.com
                             cameron.russell@freshfields.com
                             D. Brian King (admitted pro hac vice)
                             New York University School of Law,
                             40 Washington Square South
                             New York, New York 10012
                             Tel: 212-992-8175
                             brian.king@dbkingarbitration.com
                             KOBRE & KIM LLP
                             Michael S. Kim (D.C. Bar No. 1032401)
                             Marcus J. Green (D.C. Bar No. 999223)
                             Josef M. Klazen (D.C. Bar No. 1003749)
                             1919 M Street, NW
                             Washington, DC 20036
                             Tel: 202-664-1900
                             michael.kim@kobrekim.com
                             marcus.green@kobrekim.com
                             josef.klazen@kobrekim.com
                             Attorneys   for   ConocoPhillips   Petrozuata   B.V.,
                             ConocoPhillips Hamaca B.V., and ConocoPhillips Gulf of
                             Paria B.V.




                                       3
